PER CURIAM.
Following a jury trial, Zollie Reddick, Jr., was convicted of attempted second-degree murder and aggravated battery with a deadly weapon.
We are compelled to reverse the attempted second-degree murder conviction because the jury instruction on the lesser offense of attempted voluntary manslaugh*128ter was fundamentally erroneous. See Williams v. State, — So.3d - (Fla.2013); see also Sims v. State, 94 So.3d 664 (Fla. 5th DCA 2012). We affirm Reddick’s conviction for aggravated battery with a deadly weapon.
AFFIRMED, in part; REVERSED, in part; REMANDED.
LAWSON, EVANDER and COHEN, JJ., concur.